                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


KELLY H.,1                                 6:17-cv-01705-BR

             Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

             Defendant.


KATHERINE EITENMILLER
MARK A. MANNING
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

             Attorneys for Plaintiff


     1 In the interest of privacy and pursuant to the recommendation
of the Judicial Conference of the United States, this Opinion and
Order uses only the first name and the initial of the last name of
the nongovernmental parties. The same designation will be used to
identify nongovernmental family members named in this case.


1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
HEATHER L. GRIFFITH
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S 221A
Seattle, WA 98104-7075
(206) 615-3709

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Kelly H. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA) in

which she denied Plaintiff's applications for Supplemental Security

Income (SSI) and Disability Insurance Benefits (DIB) under Titles

XVI and II of the Social Security Act.

     For the reasons that follow, the Court DENIES Plaintiff=s Motion

for Remand, AFFIRMS the decision of the Commissioner, and DISMISSES

this matter.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed applications for DIB and SSI on August 10, 2012,

alleging a disability onset date of January 31, 2010.


2 - OPINION AND ORDER
Tr. 156-59.2    The applications were denied initially and on

reconsideration.     An Administrative Law Judge (ALJ) held a hearing

on March 17, 2016.     Tr. 33-62.    At the hearing Plaintiff was

represented by an non-attorney representative.      Plaintiff and a

vocational expert (VE) testified at the hearing.

     The ALJ issued a decision on May 6, 2016, in which he found

Plaintiff is not disabled and, therefore, is not entitled to benefits.

Tr. 20-32.     Pursuant to 20 C.F.R. § 404.984(d) that decision became

the final decision of the Commissioner on September 12, 2017, when

the Appeals Council denied Plaintiff's request for review.    Tr. 1-6.

See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on May 2, 1979, and was 37 years old at the

time of the hearing.      Tr. 159.   Plaintiff has a high-school

education.     Tr. 191.   Plaintiff has past relevant work experience

as a mobile-home utility worker, carpet-layer, and courtesy clerk.

Tr. 56.

     Plaintiff alleges disability due to Asevere back muscle spasms.@

 Tr. 71.

     Except when noted, Plaintiff does not challenge the ALJ=s summary

of the medical evidence.     After carefully reviewing the medical


     2 Citations to the official transcript of record filed by the
Commissioner on May 22, 2018, are referred to as "Tr."


3 - OPINION AND ORDER
records, this Court adopts the ALJ=s summary of the medical evidence.

See Tr. 24-26.



                              STANDARDS

     The initial burden of proof rests on the claimant to establish

disability.   Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

To meet this burden, a claimant must demonstrate his inability "to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which . . . has lasted

or can be expected to last for a continuous period of not less than

12 months."   42 U.S.C. § 423(d)(1)(A).     The ALJ must develop the

record when there is ambiguous evidence or when the record is

inadequate to allow for proper evaluation of the evidence.      McLeod

v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v.

Massanari, 276 F.3d 453, 459B60 (9th Cir. 2001)).   The district court

must affirm the Commissioner's decision if it is based on proper

legal standards and the findings are supported by substantial

evidence in the record as a whole.     42 U.S.C. § 405(g).    See also

Brewes v. Comm=r of Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir.

2012).   Substantial evidence is Arelevant evidence that a reasonable

mind might accept as adequate to support a conclusion.@       Molina,

674 F.3d. at 1110-11 (quoting Valentine v. Comm=r Soc. Sec. Admin.,

574 F.3d 685, 690 (9th Cir. 2009)).   "It is more than a mere scintilla

[of evidence] but less than a preponderance."   Id. (citing Valentine,


4 - OPINION AND ORDER
574 F.3d at 690).    The ALJ is responsible for determining

credibility, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th

Cir. 2009).   The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.        Ryan v.

Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even when

the evidence is susceptible to more than one rational interpretation,

the court must uphold the Commissioner=s findings if they are

supported by inferences reasonably drawn from the record.        Ludwig

v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).      The court may not

substitute its judgment for that of the Commissioner.        Widmark v.

Barnhart, 454 F.3d 1063, 1070 (9th Cir. 2006).



                         DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful activity.

20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).       See also Keyser

v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.       20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).      See also Keyser, 648 F.3d

at 724.


5 - OPINION AND ORDER
At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the listed

impairments that the Commissioner acknowledges are so severe

as to preclude substantial gainful activity.     20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser, 648

F.3d at 724.     The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P, appendix

1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, she must assess

the claimant=s residual functional capacity (RFC).      The claimant=s

RFC is an assessment of the sustained, work-related physical and

mental activities the claimant can still do on a regular and

continuing basis despite his limitations.   20 C.F.R. §§ 404.1520(e),

416.920(e).     See also Social Security Ruling (SSR) 96-8p.    AA

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."   SSR 96-8p, at *1.   In other words,

the Social Security Act does not require complete incapacity to be

disabled.     Taylor v. Comm=r of Soc. Sec. Admin., 659 F.3d 1228,

1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885 F.2d 597, 603 (9th

Cir. 1989)).

     At Step Four the claimant is not disabled if the Commissioner

determines the claimant retains the RFC to perform work he has done

in the past.     20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.


6 - OPINION AND ORDER
      If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.     Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir.

2010).    The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational Guidelines

set forth in the regulations at 20 C.F.R. part 404, subpart P, appendix

2.   If the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                           ALJ'S FINDINGS

      At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his January 31, 2010, alleged

onset date.   Tr. 22.

      At Step Two the ALJ found Plaintiff has the severe impairments

of degenerative disc disease of his lumbar spine and asthma.

Tr. 22.   The ALJ found Plaintiff=s impairment of left-lateral

epicondylitis is not severe.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of the

listed impairments in 20 C.F.R. part 404, subpart P, appendix 1.


7 - OPINION AND ORDER
Tr. 23.   The ALJ found Plaintiff has the RFC to perform sedentary

work except Apostural activities would be performed at a frequent

level, and no concentrated exposure to airborne irritants such as

dust, fumes, gasses, and odors.@   Tr. 23.

     At Step Four the ALJ concluded Plaintiff cannot perform his

past relevant work.   Tr. 27.

     At Step Five the ALJ found Plaintiff can perform jobs that exist

in significant numbers in the national economy.     Tr. 27.

Accordingly, the ALJ found Plaintiff is not disabled.



                             DISCUSSION

     Plaintiff contends the ALJ erred when he (1) partially rejected

Plaintiff=s testimony and (2) gave Apartial weight@ to the opinion

of examining physician Christopher Carey, D.O.

I.   The ALJ did not err when he partially rejected Plaintiff=s
     testimony.

     Plaintiff alleges the ALJ erred when he failed to provide clear

and convincing reasons for partially rejecting Plaintiff's

testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom testimony:

The claimant must produce objective medical evidence of an impairment

or impairments, and he must show the impairment or combination of

impairments could reasonably be expected to produce some degree of



8 - OPINION AND ORDER
symptom.    Cotton, 799 F.2d 1403 (9th Cir. 1986), aff'd in Bunnell

v. Sullivan, 947 F.2d 341 (9th Cir. 1991).       The claimant, however,

need not produce objective medical evidence of the actual symptoms

or their severity.     Smolen, 80 F.3d at 1284.

     If the claimant satisfies the above test and there is not any

affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if he provides clear and convincing

reasons for doing so.       Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

General assertions that the claimant's testimony is not credible

are insufficient.     Id.    The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's complaints."

Id. (quoting Lester, 81 F.3d at 834).

     At the hearing Plaintiff testified he was unable to work due

to severe back pain and spasms.       Plaintiff stated “lately” he has

been having “particularly bad” back spasms twice per week.

Tr. 42.    Plaintiff noted he takes only Flexeril for his back pain

and spasms because he has a “weak stomach [and] none [of the other

medications he has tried] agree[] with” his stomach.        Tr. 43.

Plaintiff also uses a “tens” unit that “relaxes [his] nerves” but

does not “touch[] that dull, sharp pain that’s right in [his] lower

back.”    Tr. 43.   Plaintiff also has “pain radiating down [his] left

leg into [his] calf” that feels like a “burning sensation like someone

. . . has a lighter on [his] calf.”       Tr. 43.   Plaintiff explained


9 - OPINION AND ORDER
his insurance will not cover a “nerve root shot” to treat his pain

nor will it cover surgery for his back pain.        Tr. 44.   Plaintiff

also noted, however, that his neurosurgeon did not recommend surgery

for Plaintiff’s condition.

        Plaintiff rated his pain on a good day as a seven on a scale

of one-to-ten and on a bad day as a ten.       On a good day Plaintiff’s

pain limits his ability to kneel, to lift, to walk, or to stand for

“long periods.”      Specifically, on a good day Plaintiff can walk for

30 minutes, stand for 20 minutes, and lift a gallon of milk.        On

a bad day Plaintiff cannot do anything.        For example, on a bad day

Plaintiff cannot lift a gallon of milk because he is “all seized

up.”     Tr. 53.    Plaintiff has bad days “almost daily, every other

day.”     Tr. 48.

        Plaintiff stated his spasms occur randomly and have been brought

on in the past by things such as bending over to brush his teeth,

doing dishes, sneezing, and getting up and down off the toilet.

Tr. 47.    Plaintiff also noted he does not sleep well due to his pain

level.     Plaintiff sleeps for “a couple hours” and then has to get

out of bed and move to a chair.      Tr. 50.

        Plaintiff testified he is still able to drive a car, but

sometimes his father has to help him drive and grocery shop because

Plaintiff gets “rummy” and is afraid to drive when he takes Flexeril.

Tr. 51.

        Plaintiff stated he did not believe he could do a job that


10- OPINION AND ORDER
required him to put shoes in shoeboxes for eight hours a day with

two 15-minute breaks and a 30-minute lunch even if he was permitted

to sit and to stand throughout the day because his back would hurt

“worse and worse” as the day went on.    Tr. 52.   Plaintiff noted he

might be able to perform such a job for one day, but then he would

experience pain and would be off the job for two days.

     The ALJ found Plaintiff’s “medically determinable impairments

could reasonably be expected to cause [his] alleged symptoms,” but

Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [his] symptoms are not entirely consistent” with

the evidence.   Tr. 24.   Specifically, the ALJ noted Plaintiff

alleged his disability began in January 2010, but the record does

not reflect any significant reports of back pain until October 2010.

     On October 27, 2010, Plaintiff reported he began to suffer back

pain after he did some yard work and debris cleanup.   Adnan Misellati,

M.D., recommended physical therapy and prescribed a muscle relaxer.

Tr. 274.   Plaintiff, however, did not follow up with a physical

therapist and did not report back pain to any physician on record

until October 2011.   In fact, Plaintiff was seen for a possible UTI

in May 2011, and at that time Plaintiff reported pain at level 0

on a scale of 0-10.   Tr. 267.

     On October 4, 2011, Plaintiff reported to Steven Yoder, M.D.,

with back spasms and pain related to laying carpet.       Tr. 264.

Plaintiff stated he had tried Flexeril, but it did not help and medical


11- OPINION AND ORDER
marijuana seemed to work best.     Dr. Yoder noted Plaintiff “can flex

his back really well, almost can curl into a ball.        He can extend

normally.    There is no stiffness at all.”   Tr. 264.   Dr. Yoder noted

Plaintiff had “some mild tenderness in the lower lumbar and sacroiliac

areas,” but he had “good strength in both lower extremities [and]

his gait is normal.”    Tr. 264.

     In February 2012 Plaintiff reported experiencing lower-back

pain and exhibited some decreased range of motion, but his

lower-extremity muscle strength remained at 5/5 bilaterally.

Tr. 261.    In March 2012 Plaintiff reported experiencing pain in his

left elbow and noted he “may have overdone it weight lifting.”

Tr. 258.

     The record does not contain any record of Plaintiff reporting

back pain until September 2012 when he told Mark Lyon, M.D., that

he was suffering chronic, recurrent low-back pain with spasms.

Plaintiff stated he was feeling pain at a level of 7 out of 10.

Dr. Lyon noted Plaintiff’s range of motion was fair, and he had 5/5

lower-extremity strength, “symmetrical 3+ reflexes,” and “no red

flag symptoms.”    Tr. 255.   Dr. Lyon noted he would check Plaintiff’s

x-ray, but “suspects it will not be too bad.”     Dr. Lyon recommended

an anti-inflammatory and declined to prescribe oxycodone because

Plaintiff was using medical marijuana.

     In December 2012 Plaintiff reported to Dr. Yoder that he was

experiencing lower-back pain at level 5 out of 10, but the pain did


12- OPINION AND ORDER
not radiate into his legs.    Dr. Yoder noted Plaintiff did “not appear

to be in a lot of pain.      He easily [got] up from a chair, can bend

almost 90 degrees.     He has good plantarflexion, dorsiflexion of his

feet.     Gait is normal.”   Tr. 247.

        The record does not contain any significant treatment for back

pain in 2013.

        In January 2014 Plaintiff reported to urgent care with mid-back

pain that began after Plaintiff lifted “a heavy flowerpot.”

Tr. 297.    Plaintiff noted his pain was worse when he bent or lifted,

but he did not have pain radiating down his legs.      The urgent-care

doctor prescribed stretching, avoiding heavy lifting, ibuprofen for

two weeks, and 10 tablets of oxycodone.

        In July 2014 Plaintiff reported to Dr. Yoder that he had been

experiencing lower-back pain at a level of 5 out of 10 for a month.

Plaintiff advised Dr. Yoder that ibuprofen and medical marijuana

did not help.     Dr. Yoder noted Plaintiff had decreased range of

motion, but he had normal strength, reflexes, and gait.

        In April 2015 Plaintiff reported to Dr. Yoder with “continued

left leg pain that radiates from his lower back down to the left

lateral calf and has been present for 4-5 months and is getting

progressively worse.”     Tr. 306.   Dr. Yoder noted Plaintiff had

slight tenderness in his left lower back and straight-leg raising

causes low-back pain and some pain going down Plaintiff’s left leg.

Tr. 307.     Plaintiff had normal plantar flexion and dorsiflexion of


13- OPINION AND ORDER
his feet.

     In December 2014 Plaintiff reported “worsening symptoms of left

lower back pain and leg pain.       Worse in last 4 weeks.”

Tr. 309.    Plaintiff stated he had new “burning pain of left leg and

into his left calf.”     Tr. 309.    Plaintiff stated he was not

experiencing pain relief with Flexeril or medical marijuana.       The

nurse practitioner recommended physical therapy and stretching.

     In June 2015 Plaintiff had an MRI that indicated mild

degenerative changes of the lower lumbar spine, right foraminal

narrowing at L4-L5, and mild bilateral lateral recess narrowing at

L5-S1.     Erik Hauck, M.D., noted Plaintiff did not have major disc

herniation or focal weakness.       Dr. Hauck noted Plaintiff has “some

disc degenerative changes at L5-S1 and mode changes consistent with

arthritis,” but Plaintiff was not “a candidate for surgical

intervention.”    Tr. 324.   Dr. Hauck recommended steroid injections,

but Plaintiff’s insurance has not approved them.

     Plaintiff was seen by a physical therapist in August 2015 and

again in October 2015.    In October, however, the physical therapist

noted Plaintiff was discontinuing physical therapy even though he

still reported experiencing back pain.       The physical therapist

stated “[p]hysical exam reveals no obvious pathology” to explain

Plaintiff’s continued symptoms.       Tr. 343-44.

     On this record the Court finds the ALJ did not err when he

partially rejected Plaintiff's testimony because the ALJ provided


14- OPINION AND ORDER
clear and convincing reasons supported by substantial evidence in

the record for doing so.

II.   The ALJ did not err when he partially rejected Dr. Carey=s
      opinion.

      Plaintiff asserts the ALJ erred when he partially rejected

Dr. Carey=s June 2014 opinion.

      An ALJ may reject an examining physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial evidence

in the record."   Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

2002)(quoting Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

When the medical opinion of a treating physician is uncontroverted,

however, the ALJ must give "clear and convincing reasons" for

rejecting it.   Thomas, 278 F.3d at 957.    See also Lester v. Chater,

81 F.3d 821, 830-32 (9th Cir. 1996).

      On June 5, 2014, Dr. Carey conducted a musculoskeletal

consultative examination of Plaintiff.     Dr. Carey reviewed the notes

of Plaintiff’s office visits with Drs. Yoder, Gabrielle, and Bellen

and conducted a physical examination of Plaintiff.     Dr. Carey noted

Plaintiff was able to walk into the examination room, transfer from

a seated to standing position, and transfer to the examination table

without difficulty.   Tr. 289.   Plaintiff showed “some hypertonic

paraspinal muscles in the T7 through L2 region of the right side



15- OPINION AND ORDER
of his back.”   Tr. 289.   Dr. Carey, however, did not note any

significant atrophy, and “ROM testing reveal[ed] normal flexion,

extension and side bending.”   Tr. 289. Dr. Carey concluded “[t]he

severity of [Plaintiff’s] pain is not consistent with objective

findings on exam, although the reported complaints are episodic and

[Plaintiff] does not seem to be in an episode currently.”   Tr. 289.

Dr. Carey concluded Plaintiff does not have any limitations in

standing, sitting, walking, reaching, handling, or fingering;

Plaintiff is able to climb, balance, stoop, kneel, crouch, and crawl

frequently; and Plaintiff is able to lift 50 pounds occasionally

and 25 pounds frequently “unless having a . . . spasm, which would

[limit Plaintiff to lifting or carrying] less than 10 pounds if he

is able to function at all.”   Tr. 289-90.

     The ALJ gave partial weight to Dr. Carey’s opinion.

Specifically, the ALJ rejected the portion of Dr. Carey’s opinion

in which he found Plaintiff’s “back pain symptoms would sometimes

be incapacitating or would limit lifting to less than 10 pounds.”

Tr. 26.   The ALJ noted Dr. Carey failed to indicate “any frequency

for the incapacitating episodes of back pain, which limits the weight

given to this portion of [his] opinion.”   Tr. 26.   In addition, the

ALJ noted the record reflects heavy lifting such as moving a heavy

flower pot, overdoing it with weights, and laying carpet exacerbates

Plaintiff’s back pain, and, therefore, “it can be inferred that if

[Plaintiff] was limited in lifting and carrying it would be unlikely


16- OPINION AND ORDER
that he would experience persistent exacerbations in back pain to

the extent that it would completely disrupt his ability to maintain

fulltime employment.”    Tr. 26.

     The Court concludes on this record that the ALJ did not err

when he partially rejected Dr. Carey=s opinion because he provided

clear and convincing reasons supported by substantial evidence in

the record for doing so.



                             CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 11th day of December, 2018.



                                        /s/ Anna J. Brown

                                   ANNA J. BROWN
                                   United States Senior District Judge




17- OPINION AND ORDER
